Citation Nr: 9908443	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative disk 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in January 1995 which denied the claimed benefits.  


REMAND

On the VA Form 9 that the veteran submitted in September 
1995, he checked the box indicating that he wanted to appear 
at a hearing before a Member of the Board, although he also 
stated that he wanted a hearing before a hearing officer at 
the RO.  A personal hearing was conducted before a hearing 
officer in January 1996.  However, by communication received 
from the veteran in February 1999, he clarified that he still 
desires a personal hearing before a Member of the Board.  In 
order to afford the veteran every procedural opportunity to 
present evidence and argument in support of his claim, the 
case must be returned to the RO so that such a hearing can be 
scheduled.  

Accordingly, this case is REMANDED for the following 
additional action:  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO (Travel Board hearing).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

- 3 -


